MEMORANDUM **
Salvador Ferrer Valenzuela appeals the sentence imposed upon revocation of his supervised release. Ferrer Valenzuela’s contention that the supervised release regime is unconstitutional and that United States v. Huerta-Pimental, 445 F.3d 1220 (9th Cir.2006), has been undermined by the Supreme Court’s decision in Cunningham v. California, 549 U.S. 270, 127 S.Ct. 856, 166 L.Ed.2d 856 (2007), is foreclosed by our decision in United States v. Santana, 526 F.3d 1257, 1262 (9th Cir.2008). Huerta-Pimental remains good law after Cunningham, and the revocation of Ferrer-Valenzuela’s supervised release and resulting imposition of his sentence did not violate his constitutionally protected right. Id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.